Appeal by defendant from a judgment of the County Court, Dutchess County, rendered April 7, 1971, convicting her of manslaughter in the second degree (first count) and possession of a weapon as a misdemeanor (second cout), upon a jury verdict, and sentencing her to an indeterminate prison term not to exceed seven years on the first count and a term of one year on the second count, the sentences to run concurrently. Judgment reversed, on the law and in the interests of justice, and new trial ordered* The trial was permeated by heated exchanges between counsel most of which were brought on by the improper conduct of the prosecutor. Vigorous prosecution is not only permissible, but commendable; nevertheless, the desire to obtain a conviction does not warrant the injunction of extraneous and prejudicial comment into the proceedings. Under the circumstances of this case we feel that the jury may well have been prejudiced to defendant’s detriment by the prosecutor’s conduct. Rabin, P. J;, Latham, Shapiro, Christ and Brennan, JJ., concur.